Citation Nr: 1313084	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-45 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service in the Navy from February 1946 to December 1947 and September 1950 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for tinnitus and denied service connection for bilateral hearing loss, a right knee injury, and diverticulitis.  In a November 2009 VA Form 9, the Veteran limited his appeal to the denials of service connection for bilateral hearing loss and a right knee injury.

In a January 2010 Form 9, in response to a December 2009 supplemental statement of the case (SSOC), the Veteran indicated that he wished to further limit his appeal to just the claim for service connection for bilateral hearing loss.  In February 2013, the Board sent him a letter asking whether he wished to withdraw his claim for service connection for a right knee injury.  He was advised that, in the absence of a formal motion to withdraw the claim, the Board will resume appellate review of the claim.  As he did not reply, the Board will proceed with the adjudication of his appeal with respect to a right knee disorder.

The Veteran was scheduled for a Board hearing at the RO in February 2012.  The hearing was rescheduled to June 2012.  That hearing was rescheduled to November 2012.  He failed to report to the hearing.  Thus, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development is needed on both claims on appeal.

With respect to the bilateral hearing loss, the Veteran contends that he developed hearing loss during his second period of service in 1954 or 1955 from operating the nose turret of an aircraft equipped with two 20mm cannons.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's DD 214 from his second period of service demonstrates that his specialty was in air operations.  Thus, in-service noise exposure is conceded.

The Veteran's service treatment records fail to indicate hearing loss disability in either ear within the relevant auditory thresholds.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  

Post-service private medical records show ear symptoms starting in February 1976, at which time complaints of a left ear ache and congestion but not decreased hearing were noted.  Examination revealed that the right ear canal was inflamed, the left ear canal was oozing, and the left tympanic membrane was inflamed.  The diagnosis was left otitis media and right otitis externa.  A September 1976 treatment note shows complaints of a left ear ache and a blocked feeling after getting water in the ear the previous day.  The left ear was blocked with cerumen and the right ear was clear.  The diagnosis was left external otitis media.  A September 1977 treatment note shows complaints of recurrent left ear pain and that the Veteran has a pool in which he swims frequently.  The diagnosis was left external otitis media.  A July 1978 treatment note reflects complaints of recurrent swimmer's ear but no difficulty hearing.  A May 1980 treatment note shows complaints of hearing loss in the left ear for years, now with a plugged sensation and some decrease in hearing.  The left tympanic membrane was occluded with wax.  The diagnosis was of resolved impacted tympanic membrane.  Additional treatment for the left ear is of record.  Then, a February 1991 audiogram indicates hearing loss disability in the left ear but not in the right.  December 1992 and May 1995 audiograms show similar findings.

The Veteran was afforded a VA audiological examination in December 2007.  Audiometric testing showed hearing loss disability in each ear.  The examiner opined that the Veteran's hearing loss is not related to in-service noise exposure, based on the service treatment records which indicate normal hearing two months prior to discharge.

The Board acknowledges the VA examiner's opinion but observes that the rationale for the opinion is inadequate.  The examiner appears to have relied solely on the fact that examination two months prior to separation from service revealed normal hearing, thus implying that the examiner was under the erroneous understanding that it was necessary that hearing loss disability be demonstrated at the time of separation from service in order to establish service connection for such disability.  See Hensley, 5 Vet. App. at 159.  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, since we are dealing with an organic disease of the nervous system, evidence of continuity of symptomatology is also appropriate for consideration.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, an addendum with a more thorough rationale that addresses the private medical records and the Veteran's reported history should be obtained.

With respect to the right knee disorder, the Veteran contends that he injured the knee in the process of moving an air conditioning unit during his second period of service in 1959.

The Veteran's service treatment records show that he injured his right knee in 1959.  On December 14th, he reported injuring the knee six days earlier.  Examination of the knee showed swelling and tenderness.  He was seen again on December 21st, at which time there was marked effusion and the examiner noted that the history was suggestive of ACL and MCL tears.  Subsequent examinations in May 1961, March 1964, May 1966 and June 1969 showed normal lower extremities.

Post-service private medical records show a diagnosis of probable degenerative joint disease of the knees in December 1983.  A January 1994 treatment note shows a history of right knee pain after an injury years ago and current complaints of pain after an injury one month ago.  A treatment note later that month shows a history of a right knee injury in 1959 while wrestling with an air conditioning unit and having intermittent problems since then.  The diagnosis was of a torn medial meniscus, arthritis and a loose body.  A January 2001 treatment note shows a history of a right knee injury over 40 years ago and complaints of recent episodes of the knee going out of place when hyperflexed.

The Veteran was afforded a VA joints examination in December 2007.  He reported a history of injuring the right knee while lifting an air conditioning unit in 1959 and having chronic right knee pain since then.  He noted that fluid was removed from the knee in 1994, with no surgery or other procedure since.  The examiner provided a diagnosis of residuals of a right knee strain.  The examiner then opined that the Veteran's current right knee disorder is not caused by or related to service.  The examiner noted that the Veteran had a right knee strain in service but the record is silent for a chronic right knee condition during service and private treatment records show an evaluation of the right knee several years after separation from service.  The examiner stated that there is no objective evidence to support a claim that a chronic right knee condition had its onset during service.

The Board acknowledges the VA examiner's opinion but observes that the rationale for the opinion is inadequate.  The examiner appears to have relied on the lack of contemporaneous medical evidence.  The examiner did not address the Veteran's history of having chronic right knee pain since the in-service injury, or the similar history as reported in the January 1994 private treatment note.  The Board notes that continuity of symptomatology, not treatment, is needed to support a claim for service connection.  The Board reiterates that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d 1331.  Here, since we are also dealing with arthritis, evidence of continuity of symptomatology is also appropriate for consideration.  Walker, supra.  Thus, an addendum with a more thorough rationale that addresses the Veteran's reported history should be obtained.

Prior to obtaining the addenda, any outstanding VA medical records should be obtained.  The Veteran receives treatment from the Jacksonville VA Medical Center (VAMC), and the record contains treatment notes dated through September 2009.  Thus, any outstanding treatment notes since that time should be obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.   Obtain all outstanding records of treatment from the Jacksonville VAMC since September 2009.

2.  Thereafter, arrange for the Veteran's claims file to be reviewed by the examiner who completed the December 2007 VA audiological examination for an addendum that addresses the following.

The examiner should opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is causally related to service, to include conceded noise exposure.  The examiner should consider the Veteran's reported history of hearing loss since service and the private medical records of treatment since 1976.

If the December 2007 VA audiological examiner is not available, have another appropriate examiner review the record and provide the requested opinion.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Also arrange for the Veteran's claims file to be reviewed by the examiner who completed the December 2007 VA joints examination for an addendum that addresses the following.

The examiner should opine as to whether it is at least as likely as not that the Veteran's right knee disorder had its onset in or is causally related to service.  The examiner should consider the Veteran's history of knee problems as documented in the January 1994 and January 2001 private treatment notes and in the original December 2007 VA joints examination report.

If the December 2007 VA joints examiner is not available, have another appropriate examiner review the record and provide the requested opinion.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

